


Exhibit 10.24

 

July 31, 2003

 

Janssen Pharmaceutica N.V.

Turnhoutseweg 30

B-2340 Beerse Belgium

Attention:              Guy Vercauteren

 

RE:         First Amendment to the License Agreement by and among Elan Drug
Delivery, Inc. (formerly Elan Pharmaceutical Research Corp.)  and Elan Pharma
International Limited and Janssen Pharmaceutica NV dated 31 March 1999 (“the
License Agreement”)

 

Dear Sirs

 

We refer to the above identified License Agreement that the parties desire to
amend as follows:

 

Defined terms used in this letter shall have the meanings assigned to them in
the License Agreement unless such terms are expressly defined in this letter. 
All other provisions of the License Agreement not amended herein shall remain
unchanged and in full force and effect.

 

The License Agreement is modified as follows:

 

Section 3.2 is amended to add the following sentence to the end of the
paragraph:

 

“The obligations of this Section 3.2 are limited to the disclosure of patents
and patent applications only and in accordance with the provisions of
Article 10.”

 

Section 3.8 is amended by deleting the first sentence.

 

New Sections 10.5 and 10.6 are addded:

 

10.5                     Notwithstanding anything to the contrary in this
Agreement, the parties have no obligation to disclose to each other any findings
or inventions made or discovered during the course of the Development Program or
as a consequence of activities conducted under this Agreement or the Feasibility
Agreement unless and until such finding or invention is the subject of a patent
application (“Patent Applications”) filed by such party.

 

10.6                     Nothwithstanding anything to the contrary in this
Agreement,  Janssen hereby grants to NANO a non-exclusive,  royalty-free,
world-wide, sublicenseable license to Patent Applications filed by Janssen or
its Affiliates, except as to Compound, Analogue, and Product.  The license
rights granted to NANO under this Article 10.6 only include Valid Claims that
cover NanoCrystal Technology and specifically exclude Valid Claims

 

--------------------------------------------------------------------------------


 

that do not cover NanoCrystal Technology.  For the purposes of this Article 10.6
only, Valid Claims shall also include patent applications.

 

Please indicate your understanding and approval by executing this letter in
duplicate at the place indicated below and returning one signed duplicate to us.

 

 

Sincerely,

 

/s/ Nancy Neill

 

Nancy Neill

 

Treasurer

 

Elan Drug Delivery, Inc.

 

 

 

 

 

Agreed for and on behalf of Janssen Pharmaceutica NV

 

 

 

/s/ Guy Vercauteren

 

Guy Vercauteren

 

 

 

Janssen Pharmaceutica NV

 

 

 

 

 

Agreed for and on behalf of Elan Drug Delivery, Inc.

 

 

 

 

 

By:

/s/ Nancy Neill

 

Name:

Nancy Neill

 

Title:

Treasurer

 

 

 

 

 

Agreed for and on behalf of Elan Pharma International Limited

 

 

 

 

 

By:

/s/ Debbie Buryj

 

Name:

Debbie Buryj

 

Title:

Authorized Signatory

 

 

2

--------------------------------------------------------------------------------
